EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended August 28, 2009 August 28, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.0% 1.6% -8.0% Class B Units 1.0% 1.5% -8.4% Legacy 1 Class Units2 1.0% 1.6% -2.5% Legacy 2 Class Units2 1.0% 1.6% -2.6% GAM 1 Class Units2 0.9% 1.5% -1.3% GAM 2 Class Units2 0.9% 1.5% -1.5% GAM 3 Class Units2 0.9% 1.3% -2.3% S&P 500 Total Return Index3 0.3% 4.4% 15.9% Barclays Capital U.S. Long Government Index3 1.7% 1.3% -9.7% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Soybean markets rallied last week as elevated export demand supported prices.Supply concerns caused by a possible 7-day farmer strike in Argentina also helped move soybean prices higher.Sugar prices rose again last week as tight supply forecasts for India were confirmed by a weak monsoon season. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies:Investors liquidated British pound positions last week due to concerns regarding the nation’s economic future.An announcement that the UK government plans on releasing £175 billion of planned economic stimulus weighed heavily on consumer confidence, moving the pound lower against major counterparts. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Natural gas prices fell as a result of expanding supply in the U.S.Elevated inventories in the natural gas markets were caused by weak industrial demand due to the economic downturn, strong production from energy facilities, and a relatively calm hurricane season. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:In the equity markets, strong housing data and durable goods orders resulted in gains for most North American equity indices.Following moves in the U.S., European indices also experienced modest gains, with the Dax and Dow Jones Eurostoxx indices finishing higher for the week. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
